J-S32006-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :    IN THE SUPERIOR COURT OF
                                           :         PENNSYLVANIA
                                           :
              v.                           :
                                           :
                                           :
 ADRIENE WILLIAMS                          :
                                           :
                    Appellant              :    No. 1323 WDA 2020

          Appeal from the PCRA Order Entered November 30, 2020
   In the Court of Common Pleas of Allegheny County Criminal Division at
                     No(s): CP-02-CR-0009769-2015


BEFORE: LAZARUS, J., MURRAY, J., and MUSMANNO, J.

MEMORANDUM BY LAZARUS, J.:                  FILED: FEBRUARY 25, 2022

      Adriene Williams appeals from the order, entered in the Court of

Common Pleas of Allegheny County, dismissing her petition filed pursuant to

the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. Upon

careful review, we affirm.

      The trial court set forth the facts of this case as follows:

      Between 4:00 p.m. and 5:00 p.m., [Williams] dropped off her
      three-year-old daughter, [A.W.], at [Williams]’s mother’s house.
      [Williams]’s mother, Lucille Williams, routinely watched [A.W.]
      while [Williams] was at work. [Williams] was a security guard.
      She had arrived at her mother’s house wearing casual clothing
      and she changed into her security guard uniform at her mother’s
      house. While at Lucille Williams’ house, [A.W.] asked to eat some
      watermelon.     [Williams] went to the kitchen to get some
      watermelon for her daughter.          After a few minutes, Lucille
      Williams went to the restroom. Family members noticed [A.W.]
      run from one room toward the front door of the residence to give
      [Williams] a kiss before she left for work. When Lucille Williams
      came out of the bathroom, [Williams] was gone. Lucille Williams
      believed that [Williams] had left for work. [A.W.] was also missing
J-S32006-21


     from the residence. The last anyone saw of [A.W.] was when she
     left one room of the residence and ran toward the front door to
     give her mother a kiss. Lucille Williams and two other occupants
     of the residence began looking around the residence for [A.W.]
     without success. The family members frantically attempted to call
     and send text messages to [Williams] to inquire if she knew
     anything about [A.W.]’s location. [Williams] did not answer her
     phone or respond to any text messages for approximately ten to
     fifteen minutes. When [Williams] finally responded to the efforts
     to reach her, [Williams] claimed that [A.W.] was not with her and
     she did not know [A.W.]’s location. Additional calls and text
     messages to [Williams] went unreturned for approximately 30
     minutes. [Williams] then returned to Lucille Williams’ residence.
     [Williams] changed clothes and began to look for her daughter.

     At approximately 7:50 p.m., about an hour after [A.W.] went
     missing, [A.W.]’s body was discovered by someone walking her
     dog about three miles from Lucille Williams’ residence. [A.W.]’s
     body was found lying on the side of a dirt pile strewn with rocks,
     road debris and downed trees. Bright, multi-colored paper clips
     were found near [A.W.]’s body. Emergency personnel were
     summoned to the scene and [A.W.] was confirmed dead. Trial
     testimony indicated that [A.W.] had died from asphyxiation. She
     had redness and abrasions above her right eye and forehead area.

     A police investigation ensued. Upon being questioned about her
     whereabouts at the time [A.W.] went missing, [Williams] advised
     detectives that she was at work. She acknowledged that she
     responded via a text message that [A.W.] was not with her. She
     explained that by the time she had made contact with her family,
     she was driving in her car, on her way to her mother’s residence
     to help find [A.W.]. When she returned to her mother’s house,
     [Williams’] shoes were mud-covered.          [Williams’] car was
     searched and bright, multi-colored paper clips were found in the
     car. The paper clips were of the same type (size and color) that
     were found at the location where [A.W.’s] body was found. Also
     found was a notebook in which [Williams] complained of the
     difficulties of single-parenting.   [Williams’] work shirt was
     recovered from her vehicle and there was a stain on the shoulder
     area of the shirt. That shirt was sent to the Allegheny County
     Crime Lab for analysis. Results of testing revealed that the stain
     on the work shirt was from watermelon.

     Cell phone tower data was admitted at trial. The evidence showed
     that at the time [Williams] claimed she was at work, her cell phone

                                    -2-
J-S32006-21


      ‘pinged’ a cell phone tower located in an area near where [A.W.]’s
      body was found. Furthermore, surveillance videos of the area
      where [A.W.]’s body was found disclosed that a vehicle fitting the
      description of [Williams’] vehicle traveled near, and generally in
      the direction of, the area where [A.W.]’s body was found.

Trial Court Opinion, 11/29/17, at 2-4.

      Additionally, Allegheny County Deputy Medical Examiner Abdulrezak

Shakir, M.D., testified that he observed numerous contusions and abrasions—

all evidence of trauma—on A.W.’s body.       See N.T. Trial, 535-36. He also

observed petechial hemorrhages—or burst blood vessels—in A.W.’s eyes, a

type of injury that is seen “in cases of increased intravascular pressure in the

head, and that can be upon sequence of compression of the body or can be

upon sequence of compression of any situation which result in increase of the

subcranial pressure.”   Id. at 537-38.     Doctor Shakir testified that A.W.’s

toxicology report was negative and that there was no evidence of an external

injury sufficient to cause her death. Id. at 538. Doctor Shakir concluded that

the cause of death was asphyxiation, and the manner of death was homicide.

Id. at 539, 541.

      Following a jury trial, on August 26, 2016, Williams was convicted of

third-degree murder, abuse of corpse, and tampering with or fabricating

physical evidence. On January 17, 2017, the trial court sentenced her to 20

to 40 years’ incarceration for third-degree murder, with no further penalty

imposed as to the remaining counts. Post-sentence motions were denied and,

on February 3, 2017, Williams filed a timely notice of appeal to this Court.

Williams filed a court-ordered Pa.R.A.P. 1925(b) concise statement of errors


                                     -3-
J-S32006-21



complained of on appeal, in which she raised, inter alia, a claim challenging

the sufficiency of the evidence supporting her third-degree murder conviction.

In the counseled appellate brief filed on Williams’ behalf, however, this claim

was abandoned.

        On December 28, 2018, this Court affirmed Williams’ judgment of

sentence. See Commonwealth v. Williams, 220 WDA 2017 (Pa. Super.

filed Dec. 28, 2018) (unpublished memorandum decision).                Our Supreme

Court    denied    allowance      of   appeal    on   January   28,   2020.1   See

Commonwealth v. Williams, 223 A.3d 676 (Pa. 2020) (Table).

        Williams filed a pro se PCRA petition on June 29, 2020. The PCRA court

appointed current counsel, Corrie Woods, Esquire, who filed an amended

petition on October 20, 2020.           In the amended petition, Attorney Woods

alleged that “[p]rior counsel did not challenge the sufficiency of the evidence

to support a finding of malice, and, thus, Williams’ conviction for third-degree

murder.”     Amended PCRA Petition, 10/28/20, at ¶ 17.            Because Williams’

sufficiency claim had arguable merit, Attorney Woods argued that prior

counsel was ineffective for failing to pursue the issue on direct appeal. See

id. at ¶¶ 21-26.

        On November 3, 2020, the PCRA court issued a Pa.R.Crim.P. 907 notice

of its intent to dismiss Williams’ PCRA petition without a hearing. Williams

____________________________________________


1 After prior counsel failed to file a petition for allowance of appeal with the
Supreme Court, Williams’ right to do so was reinstated, nunc pro tunc,
following PCRA proceedings. See PCRA Court Order, 8/27/19.

                                           -4-
J-S32006-21



filed a response on November 23, 2020, and the court issued an order

dismissing the petition on November 30, 2020. Williams filed a timely notice

of appeal, followed by a court-ordered Rule 1925(b) statement. On appeal,

Williams raises the following claim:

      Did the PCRA court err in dismissing Williams’ claim that prior
      counsel were ineffective in failing to challenge her conviction for
      third-degree murder as unsupported by evidence of malice where
      it depends upon purported expert testimony that people do not
      asphyxiate accidentally and other evidence that is equally
      consistent with Williams’ innocence as it is her guilt?

Brief of Appellant, at 4.

      It is well-settled that, in reviewing the denial of PCRA relief, “we examine

whether the PCRA court’s determination is supported by the record and free

of legal error.”   Commonwealth v. Fears, 86 A.3d 795, 803 (Pa. 2014)

(quotations and citations omitted).

      To be entitled to PCRA relief, a petitioner bears the burden of

establishing, by a preponderance of the evidence, that her conviction or

sentence resulted from one or more of the circumstances enumerated in 42

Pa.C.S.A. § 9543(a)(2), which include a violation of the Pennsylvania or United

States Constitution or ineffectiveness of counsel, any one of which “so

undermined the truth-determining process that no reliable adjudication of

guilt or innocence could have taken place.” Id. at § 9543(a)(2)(i) and (ii).

Counsel is presumed effective, and in order to overcome that presumption, a

PCRA petitioner must plead and prove that: (1) the legal claim underlying the

ineffectiveness claim has arguable merit; (2) counsel’s action or inaction


                                       -5-
J-S32006-21



lacked any reasonable basis designed to effectuate petitioner’s interest; and

(3)   counsel’s   action   or   inaction    resulted    in    prejudice   to   petitioner.

Commonwealth         v.    Fletcher,       986   A.2d        759,   772   (Pa.    2009);

Commonwealth v. Natividad, 938 A.2d 310, 321 (Pa. 2007).                               To

demonstrate prejudice, a petitioner must show that there is a reasonable

probability that, but for counsel’s actions or inactions, the result of the

proceeding would have been different. See Strickland v. Washington, 466

U.S. 668, 694 (1984); Commonwealth v. Tedford, 960 A.2d 1, 12 (Pa.

2008). Failure to establish any prong of the Strickland test will defeat an

ineffectiveness claim. Commonwealth v. Walker, 36 A.3d 1, 7 (Pa. 2011).

      Here, Williams asserts that direct appellate counsel were ineffective for

failing to pursue a claim that the evidence was insufficient to support her

conviction for third-degree murder, where the Commonwealth’s evidence

establishing malice depended upon “purported expert testimony that people

do not asphyxiate accidentally” and other evidence that is equally consistent

with Williams’ innocence. Brief of Appellant, at 4. Specifically, Williams claims

that the testimony of Dr. Shakir was “patently and obviously false,” in that it

purportedly limited the ways in which a person can be asphyxiated to

strangulation, smothering, or being held so tightly that they cannot breathe.

Id. at 26. Williams argues that

      people, and especially small children, asphyxiate by accidental
      choking and suffocation each and every day. Indeed, it is
      common knowledge that people, and especially small
      children, face risks of accidental asphyxiation ranging from
      the mundane to the exotic every day, including but not

                                           -6-
J-S32006-21


      limited to, most salient here, choking on food or foreign
      objects.

Id. (emphasis added).

      Williams argues that there was evidence that A.W. was, in fact, exposed

to two possible choking hazards in the period of time immediately preceding

her death: First, A.W. consumed watermelon—which contains seeds—prior to

following Williams outside as she left for work.           Second, multicolored

paperclips were found both in Williams’ car and on the ground under and near

A.W.’s body, which also could have posed a choking hazard to the child.

Williams argues:

      This is not to say that this evidence affirmatively established that
      A.W. asphyxiated by accident, but merely illustrates how [Dr.]
      Shakir’s testimony that a person can only asphyxiate by
      forcible means failed to account for the patent and obvious
      possibility of an accident, and, thus, could not properly be
      received by a jury.

Brief of Appellant, at 29 (emphasis added).

      In its brief, the Commonwealth argues that Williams’ claim on appeal is

properly framed as one of ineffectiveness based on counsel’s failure to raise a

challenge to the weight of the evidence, rather than its sufficiency—a claim

she failed to raise in her amended petition. The Commonwealth asserts that

Williams “acknowledges that her challenge to the evidence is actually

‘qualitative,’ i.e., a challenge to the weight of the evidence.” Brief of Appellee,

at 16. Thus, because an issue is waived where a petitioner fails to raise it in

her PCRA petition, and because the trial court addressed only her sufficiency



                                       -7-
J-S32006-21



claim as a result, Williams has waived her appellate claim.              Id. at 17.

Moreover, even if not waived, the Commonwealth asserts that Williams’

underlying sufficiency claim is meritless and, thus, direct appeal counsel

cannot be deemed ineffective for failing to pursue the challenge.

          Williams asserts that her underlying claim is not one of weight, but

properly framed as one of “qualitative sufficiency,” meaning that “where

evidence is patently and obviously false to all reasonable persons, it may not

be credited by a jury.” Brief of Appellant, at 22. Such a challenge may be

considered under the rubric of sufficiency, and “evidence that is contrary to

incontrovertible physical facts, human experience, or the laws of nature” must

be rejected. Id. at 21, citing Commonwealth v. Santana, 333 A.2d 876,

878 (Pa. 1975) (holding testimony should have been rejected by jury where

refuted by “undisputed physical facts”). Similarly, a conviction may not stand

where the evidence is in equipoise, i.e., “equally consistent with a defendant’s

innocence as her guilt.” Brief of Appellant, at 21, citing Commonwealth v.

Woong Knee New, 47 A.2d 450 (Pa. 1946). While we agree that, under

Santana and Woong Knee New, Williams’ claim may be considered one

implicating sufficiency, we nevertheless conclude that she is entitled to no

relief.

          The standard and scope of our review of a sufficiency claim is well-

established:

          The standard we apply in reviewing the sufficiency of the evidence
          is whether[,] viewing all the evidence admitted at trial in the light
          most favorable to the verdict winner, there is sufficient evidence

                                          -8-
J-S32006-21


      to enable the fact-finder to find every element of the crime beyond
      a reasonable doubt. In applying [the above] test, we may not
      weigh the evidence and substitute our judgment for the fact-
      finder. In addition, we note that the facts and circumstances
      established by the Commonwealth need not preclude every
      possibility of innocence. Any doubts regarding a defendant’s guilt
      may be resolved by the fact-finder unless the evidence is so weak
      and inconclusive that as a matter of law no probability of fact may
      be drawn from the combined circumstances. The Commonwealth
      may sustain its burden of proving every element of the crime
      beyond a reasonable doubt by means of wholly circumstantial
      evidence. Moreover, in applying the above test, the entire record
      must be evaluated and all evidence actually received must be
      considered. Finally, the trier of fact[,] while passing upon the
      credibility of witnesses and the weight of the evidence produced,
      is free to believe all, part or none of the evidence.

Commonwealth v. Ventura, 975 A.2d 1128, 1142 (Pa. Super. 2009)

(cleaned up).

      “In addition to proving the statutory elements of the crimes charged

beyond a reasonable doubt, the Commonwealth must also establish the

identity of the defendant as the perpetrator of the crimes.” Commonwealth

v. Strafford, 194 A.3d 168, 175 (Pa. Super. 2018).                  “Evidence of

identification need not be positive and certain to sustain a conviction.” Id.

(citation omitted). Furthermore, “[d]irect evidence of identity is, of course,

not necessary and a defendant may be convicted solely on circumstantial

evidence.” Id. (citation omitted).

      As noted above, the Commonwealth, as verdict winner, is entitled to the

benefit of all reasonable inferences which could be drawn from the evidence it

presented at trial.

      Critically, however, our Court has also long made an exception to
      this principle of appellate deference in recognition of the fact that,

                                      -9-
J-S32006-21


      in some cases, the entire body of evidence introduced at trial
      which furnished the basis for an appellant’s conviction is so
      deficient that it does not reasonably support a finding of guilt
      beyond a reasonable doubt, as a matter of law. See, e.g.,
      Commonwealth v. Jackson, [] 66 A.2d 841, 843 ([Pa.] 1949)
      (“Because of the insufficiency of the evidence as a matter of law,
      the conviction cannot stand.”).

      Thus, in those atypical situations, our Court has consistently held
      that we are not bound by the factual findings and credibility
      determinations rendered by the finder of fact, and we are
      compelled in such circumstances to reverse a legally erroneous
      conviction. See Commonwealth v. Libonati, [] 31 A.2d 95, 97
      ([Pa.] 1946) (holding that question of whether the trial evidence
      established guilt beyond a reasonable doubt is for the finder of
      fact “unless the evidence ‘be so weak and inconclusive that as
      matter of law no probability of fact can be drawn from the
      combined circumstances[,]’” []quoting Commonwealth v. Du
      Boise, [] 112 A. 461, 463 ([Pa.] 1921)[]; [Commonwealth v.]
      Bausewine, 46 A.2d [491,] 493 [(Pa.1946)] (“[I]t must be
      remembered that guilt must be proved and not conjectured. The
      reasonable inference of guilt must be based on facts and
      conditions proved; it cannot rest solely on suspicion or surmise.
      These do not take the place of testimony.”).

Id. at 408-09.

      Williams challenges the sufficiency of the evidence underpinning her

conviction for third-degree murder. To establish the offense of third-degree

murder, the Commonwealth must prove the killing of an individual with

malice. Commonwealth v. Knox, 219 A.3d 186, 195 (Pa. Super. 2019);

Commonwealth v. Marquez, 980 A.2d 145, 148 (Pa. Super. 2009) (en

banc). “Malice” includes not only particular ill-will toward the victim, but also

wickedness    of   disposition,   hardness     of   heart,   wantonness,   cruelty,

recklessness of consequences, and conscious disregard of an unjustified and

extremely high risk that the defendant’s actions may cause serious bodily



                                      - 10 -
J-S32006-21



harm.      Commonwealth v. Young, 431 A.2d 230, 232 (Pa. 1981);

Commonwealth v. Patterson, 180 A.3d 1217, 1230 (Pa. Super. 2018);

Commonwealth v. Devine, 26 A.3d 1139, 1146 (Pa. Super. 2011). In short,

third-degree murder “is an intentional act, characterized by malice, that

results in death, intended or not.” Commonwealth v. Fisher, 80 A.3d 1186,

1191 (Pa. 2013).

        Here, Williams bases her argument, in substantial part, on her

contention that Dr. Shakir’s testimony regarding the cause and manner of

death “may not be credited” as it is “patently and obviously false.” Brief of

Appellant, at 22, 26. Doctor Shakir testified, in relevant part, as follows:

        Q. In this case, Doctor Shakir, were you able to formulate an
        opinion as to the cause of the death of Adrionna Williams?

        A. Yes.

        Q. What was your opinion?

        A. My opinion is that she died as a result of asphyxia, the
        obstruction of the supply of oxygen to the various organs of the
        body. Oxygen is an essential gas which we need in the performing
        of our vital functions, a function that we usually get through our
        respiration.    Any obstruction of respiration would result in
        depletion of the oxygen supply, and that results in interfering with
        the function of the brain and heart and other vital organs that
        result in death.

        Q. What are       the   ways    in   which   a   person    can   be
        asphyxiated?

        A. The person can be asphyxiated through obstruction of
        the airway. That is what we call sometimes a smothering,
        which is covering of the mouth and nose forcibly. Or
        through compression of the body by exerting pressure on
        the chest of the individual to prevent the expansion of the
        chest that we need in cases of respiration.


                                       - 11 -
J-S32006-21


     Q. Is manual strangulation a type of asphyxiation?

     A. Yes.

     Q. Do you have any evidence of manual strangulation?

     A. In this situation, I don’t have any evidence of manual
     strangulation.

                                     ...

     Q. In this particular case, were you able to come to a conclusion
     with regard to the manner of death?

     A. Yes.

     Q. What was your conclusion in that regard?

     A. In that regard, the conclusion is homicide.

     Q. Could you tell the jury what factors you considered in this
     particular case that led you to the conclusion that the case was
     homicide?

     A. Yes. Here we have a young girl, three years and 11 months,
     who was healthy, with no complaints, when she was left at her
     grandmother’s house at 6:15 p.m., the same day that her body
     was found.

     Then she was reported missing. Then within an hour and 34
     minutes, her lifeless body was found discarded in a wooded area.
     This type of circumstance is indicated a homicide in this situation.

     Q. Was your opinion in that regard influenced by the fact that
     [A.W.] was found without shoes?

     A. In a way—[t]here is another matter, which is the place where
     she was found is about over two miles from the place where she
     was left an hour and 34 minutes earlier. And she could not, by
     herself, walk to that place. Her feet did not show any evidence of
     dirt or any incident of trauma, indicating that she did not walk all
     this distance, and at the same time, due to her age, I would not
     expect her to be able to walk that distance in a matter of one hour
     and 34 minutes.

     Q. Could you explain for the jury how you came to the cause of
     death as asphyxia in this case?



                                    - 12 -
J-S32006-21


      A. In this situation, we have this young child with no history of
      trauma, no history of disease. She was noted an hour and 34
      minutes earlier with no complaint, and no indication of any
      condition that would have caused her death. Then her lifeless
      body was found discarded in this wooded area. Of this short time,
      a complete autopsy examination showed no evidence of trauma
      to be cause of death.

      That complete toxicology examination showed no evidence of
      toxins in her or drugs in her that caused the death. And in this
      situation, the only way that she could have died is due to
      asphyxia.

      Q. Doctor Shakir, the opinions that you testified to today, do you
      hold those to a degree of medical certainty in your field?

      A. Yes, sir.

N.T. Trial, 8/22/16, at 538-40, 541-43 (emphasis added).

      Contrary to Williams’ argument, Dr. Shakir did not, in fact, testify that

“people do not asphyxiate accidentally.” Brief of Appellant, at 22. Rather, Dr.

Shakir was asked by counsel for the Commonwealth to explain the ways in

which people can asphyxiate, and he responded by listing causes of

asphyxiation. See N.T. Trial, 8/22/16, at 539. Doctor Shakir’s testimony was

not “patently false” simply because he failed to note that a person may

asphyxiate accidentally. Brief of Appellant, at 26. Indeed, Dr. Shakir’s list of

possible causes of asphyxiation was not exhaustive, and it is certainly possible

to imagine circumstances where “obstruction of the airway,” N.T. Trial,

8/22/16, at 539, or “compression of the body by exerting pressure on the

chest,” id., could occur accidentally. If Williams’ theory of the case was that

A.W. asphyxiated accidentally, it was defense counsel’s obligation to cross-

examine Dr. Shakir as to how she may have done so, and whether any


                                     - 13 -
J-S32006-21



evidence supported that theory. For whatever reason, counsel chose not to

do so. See id. at 543-48 (cross-examination of Dr. Shakir). Because Williams

mischaracterizes Dr. Shakir’s testimony, her argument that it is “in conflict

with the incontrovertible physical facts and contrary to human experience and

the laws of nature,” Brief of Appellant, at 17, quoting Santana, supra, and

therefore must be rejected must, itself, be rejected.

      Williams further asserts that the remainder of the evidence presented

by the Commonwealth was equally consistent with her innocence as it was

with her guilt. Williams’ argument is as follows:

      [T]he fact that a single mother finds her role stressful (like the
      vast, vast majority of single and even coupled people do) does not
      warrant an inference that she intends to kill her child, or, more
      importantly, that she engaged in any act demonstrating malice
      with regard to killing her child. Indeed, the fact that a single
      mother finds her role stressful does not make it “more likely than
      not” that she is going to commit a homicide.

      And although the remaining evidence tends to show that Williams
      feared detection of A.W.’s death, and thereby tends to suggest
      some degree [of] consciousness of guilt, the question remains:
      guilt of what? Assuming arguendo that A.W. did asphyxiate
      accidentally, it would have been entirely reasonable for Williams
      to fear prosecution for negligent homicide, or, at a minimum, child
      abuse and neglect in some form or another. And that ignores the
      virtual farrago of civil consequences that arise following a
      determination that one has abused or neglected a child. Indeed,
      even if Williams was not negligent in any manner, her fear may
      have owed to the knowledge that, guilty or innocent, she was
      about to be the prime suspect in a child homicide investigation
      that could, and, ultimately, did, destroy her reputation, estrange
      her from her family, and take away her liberty for the bulk of her
      remaining natural life. Or it may have owed to simple panic.

Brief of Appellant, at 30-32 (citations omitted).


                                     - 14 -
J-S32006-21



       We disagree with Williams’ assertion that the evidence is in equipoise as

to her innocence and guilt. The evidence presented at trial demonstrated that

Williams was the last person to be seen with A.W., an otherwise healthy three-

year-old child. Cell phone data from the relevant time period placed Williams’

vehicle in the area where A.W.’s body was found, and contradicted Williams’

claim to police that she had driven through the Squirrel Hill Tunnel on her way

to work. In addition, video surveillance evidence placed a vehicle having the

same distinctive2 characteristics as that belonging to Williams near the scene

where A.W.’s body was discovered. Moreover, after Williams’ family members

discovered that A.W. was missing from their residence, they attempted to

contact Williams both by text and telephone call. After responding to one text

in which she denied A.W. was with her, Williams failed to respond to an

additional nine texts and 21 phone calls, despite being aware that her

daughter was missing.        Additionally, stains consistent with the contents of

A.W.’s stomach were found on the shoulder of Williams’ work shirt, which

Williams changed out of prior to engaging in a search for her child, and which

was subsequently found by police during a search of her vehicle. Finally, Dr.

Shakir testified that A.W. had numerous contusions and abrasions on her body

and that she died of asphyxiation.


____________________________________________


2Williams’ red Toyota Corolla had damage to the front passenger-side bumper
and headlight; its windows were tinted; the rear passenger side was missing
a hubcap; and there was damage to the rear passenger-side bumper. See
N.T. Trial, 8/17/16, at 248-50.

                                          - 15 -
J-S32006-21



      The totality of the circumstances described above allows for an inference

that Williams was responsible for A.W.’s death and that she possessed the

requisite malice to establish third-degree murder. See Commonwealth v.

Truong, 36 A.3d 592, 598 (Pa. Super. 2012) (malice may be inferred after

considering totality of circumstances); Commonwealth v. DiStefano, 782

A.2d 574, 582 (Pa. Super. 2001) (malice consists of “wickedness of

disposition, hardness of heart, cruelty, recklessness of consequences, and a

mind regardless of social duty” and may be found where defendant consciously

disregarded unjustified and extremely high risk that actions might cause

serious bodily injury). Moreover, Williams’ argument, that the behavior used

by the Commonwealth to demonstrate her consciousness of guilt actually

constituted an attempt by Williams to obscure the fact that A.W. asphyxiated

accidentally, is nonsensical. It simply defies logic to suggest that Williams

would rather obfuscate and face trial for murder than admit to a lesser offense.

      In conclusion, the evidence presented by the Commonwealth, combined

with all reasonable inferences derived therefrom, was sufficient to allow a jury

to conclude that Williams killed A.W. with the malice required for a conviction

of third-degree murder. Accordingly, the PCRA court properly concluded that

direct appeal counsel cannot be deemed ineffective for abandoning Williams’

sufficiency claim on appeal.    Fears, 86 A.3d at 809 (counsel may not be

deemed ineffective for failing to raise meritless claim).

      Order affirmed.




                                     - 16 -
J-S32006-21



     Judge Musmanno did not participate in the consideration or decision of

this case.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/25/2022




                                  - 17 -